PER CURIAM.
The appellant filed the instant appeal on February 17, 2006, seeking review of an order entered on December 15, 2005. Because the appellant’s post-judgment motion was not timely served within 10 days of the date of filing of the order, see Fla. R. Civ. P. 1.530(b), the motion did not delay rendition. See Fla. R.App. P. 9.020(h). Contrary to the appellant’s as*505sertion, the time for service of the motion was not extended by order of the trial court. See Fla. R. Civ. P. 1.090(b); Jones v. Jones, 845 So.2d 1012 (Fla. 5th DCA 2003). Consequently, the appellant’s notice of appeal did not timely invoke this Court’s jurisdiction. See Fla. R.App. P. 9.110(b).
DISMISSED.
KAHN, C.J., ERVIN, and VAN NORTWICK, JJ., concur.